Citation Nr: 0725421	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  04-08 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for metastatic squamous 
cell carcinoma of the left tonsil. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to April 
1970. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for metastatic squamous cell 
carcinoma of the left tonsil.  This claim is remanded to the 
RO via the Appeals Management Center in Washington, D.C.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2006).

A veteran who served in the Republic of Vietnam between 
January 9, 1962, and May 7, 1975, is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange) 
during such service, absent affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  Service connection based on herbicide 
exposure will be presumed for certain specified diseases that 
become manifest to a compensable degree within a specified 
period of time in the case of certain diseases.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Type II diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a) (2); 
38 C.F.R. § 3.309(e).

In June 2007, the Secretary of Veterans Affairs published 
determinations, based upon findings of the National Academy 
of Sciences, that a positive association between exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era dos not exist for the following health outcomes: 
hepatobiliary cancers; oral, nasal, and pharyngeal cancer; 
bone and joint cancer; skin cancers (melanoma, basal, and 
squamous cell); breast cancer; female reproductive cancer 
(cervix, uterus, and ovary); testicular cancer; urinary 
bladder cancer; renal cancer; leukemia (other than chronic 
lymphocytic leukemia (CLL)); abnormal sperm characteristics 
and infertility; spontaneous abortion; neonatal or infant 
death and stillbirth in offspring of exposed individuals; low 
birth weight in offspring of exposed individuals; 
neurobehavioral disorders (cognitive and neuropsychiatric); 
movement disorders including Parkinson's disease and 
amyotrophic lateral sclerosis (ALS); chronic peripheral 
nervous system disorders; respiratory disorders; 
gastrointestinal, metabolic, and digestive disorders (changes 
in liver enzymes, lipid abnormalities, ulcers); immune system 
disorders (immune suppression, autoimmunity); circulatory 
disorders; amyloid light-chain (AL) amyloidosis; 
endometriosis; effects on thyroid homeostasis; 
gastrointestinal tumors (esophagus, stomach, pancreas, colon, 
rectum; brain tumors; and any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See 72 Fed. Reg. 32,395 
(June 12, 2007).  

However, even if a veteran is not entitled to presumptive 
service connection for a disease claimed as secondary to 
herbicide exposure, VA must also consider the claim on a 
direct service-connection basis.  When a disease is first 
diagnosed after service but not within the applicable 
presumptive period, service connection may nonetheless be 
established by evidence demonstrating that the disease was in 
fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

Service medical records show that the veteran served in the 
Republic of Vietnam from 1968 to 1969.  Therefore, exposure 
to herbicides is presumed.  Service medical records are 
silent for any acute symptoms related to exposure to 
herbicides or to any symptoms, diagnosis, or treatment for 
cancer.  

In a March 2003 letter, a radiation oncologist stated that 
the veteran's only risk factor for cancer of the tonsil and 
piriform sinus was his exposure to herbicides in service.  He 
stated that the tonsil and piriform sinus is part of the 
respiratory tract that begins at the lips and terminates in 
the alveoli of the lungs.  He contends that the veteran's 
cancers should be considered a "respiratory cancer" since 
the sites lie in the path of the inhaled air containing the 
herbicide.  He stated that he attributed the cancers to the 
herbicide exposure.  He also provided the names and claim 
file numbers for two other veterans, and stated, "...we 
successfully overturned VA's ruling and got [these veterans] 
their compensation for squamous cell cancer in the same 
area." 

The medical evidence of record shows some evidence that the 
veteran's squamous cell carcinoma of the left tonsil may be 
related to herbicide exposure, while the Secretary has 
published a determination that oral, nasal, and pharyngeal 
cancers are not associated with herbicide exposure.  The 
Board finds that a VA examination would be useful to 
determine whether the veteran's squamous cell carcinoma of 
the left tonsil is the result of exposure to herbicides 
during his service.

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA 
examination with a qualified oncologist 
to determine the etiology of his squamous 
cell carcinoma of the left tonsil.  The 
claims folder should be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
review should be noted in the examination 
report.  Specifically the examiner should 
provide the following information:

a)  Is it as likely as not that the 
veteran's squamous cell carcinoma of 
the left tonsil is the result of 
exposure to herbicides during his 
service?

b)  The complete rationale should be 
provided for the opinion and the 
examiner should discuss the March 
2003 private oncologist's opinion 
and the published determination of 
the Secretary in June 2007 based 
upon findings of the National 
Academy of Sciences.

2.  Then, readjudicate the issue on 
appeal.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
See 38 C.F.R. § 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).






